Citation Nr: 0600471	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 
2002 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 8, 
2002 for the grant of a total disability evaluation due to 
individual unemployability (TDIU).  

3.  Whether there was clear and unmistakable error (CUE) in a 
June 1980 decision that denied service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In July 2005, the veteran testified during a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  
At the conclusion of the hearing, the veteran submitted 
additional evidence, accompanied by a waiver of initial RO 
review of such evidence.  See, 38 C.F.R. § 20.1304 (2005).  

The Board has rephrased the issues on appeal to conform to 
his contentions expressed during the July 2005 
videoconference hearing.  


FINDINGS OF FACT

1.  In a May 2002 decision, the RO granted a claim for 
service connection for PTSD, and a claim for TDIU.  Both 
awards were effective as of February 8, 2002.  This is the 
day the claims were received.  

2.  A June 1980 RO decision denied service connection for 
PTSD.  The veteran was advised of the decision by a letter 
issued in July 1980 but did not initiate an appeal.  

3.  A February 1983 RO decision denied reopening the claim 
for service connection for PTSD.  The veteran was notified of 
that decision that month but did not initiate an appeal.  

4.  There is no competent credible evidence in the claims 
folder of any communication from the veteran after the 
February 1983 denial, as concerns his claim for service 
connection for PTSD, or his claim for TDIU, until his 
application was received in February 2002.  

5.  Prior to February 8, 2002, the veteran was in receipt of 
service connection for one disability rated as 50 percent 
disabling.  

6.  The veteran last worked in December 2001.  Evidence 
received from the veteran's employer indicated that he was 
terminated for reasons not related to impairment from his 
service-connected disabilities.  

7.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in June 1980; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decisions would have been different.  


CONCLUSIONS OF LAW

1.  The unappealed June 1980 and February 1983 RO decisions 
that denied service connection and then reopening of the 
claim seeking service connection for PTSD is final and 
binding.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).  

2.  The legal criteria for an effective date prior to 
February 8, 2002 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2005).

3.  The legal criteria for an effective date prior to 
February 8, 2002 for the grant of TDIU have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 4.16 (2005). 

4.  The June 1980 rating decision that denied entitlement to 
service connection for PTSD does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

As concerns the issue of CUE in the prior RO decision 
addressed in this decision, the provisions of the VCAA are 
not applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue. Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
There remains, however, the issue of VCAA notice for the 
veteran's claims for an earlier effective date for his grant 
of service connection for PTSD and for TDIU.  

In the present case, by way of an April 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing entitlement to an earlier effective 
date.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The claims for earlier effective date and 
based upon CUE as essentially based upon evidence already of 
record.  Nevertheless, the veteran was afforded an 
opportunity to testify before the undersigned during the 
videoconference hearing and allowed to submit additional 
evidence in support of the claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran served on active duty from June 1966 to January 
1969.  He served in Vietnam, and was the recipient of medals 
and decoration denoting participation in combat.   

His service medical records do not contain complaint, 
diagnoses or treatment for a psychiatric disorder.  They do 
contain numerous entries for treatment of a headache 
disorder.  In the course of treatment for the headache 
disorder, the clinicians reviewed whether there was a 
psychiatric component to the disorder.  However, it was later 
determined that the headaches were organic in origin.  The 
veteran's service discharge examination included a normal 
psychiatric examination.  

During a June 1977 VA examination, in connection with a then-
pending claim for service connection for an increased rating 
for service-connected cephalagia, the veteran reported 
current complaints of nervousness.  A mental status 
examination, however, was normal.  

In February 1980, the RO received the veteran's claim seeking 
service connection for PTSD.  On his application, the veteran 
identified medical treatment through the Day Kimball 
Hospital, and A. L. Corrado, M.D.  The RO obtained the 
medical treatment records from both identified sources.  
Neither, however, showed treatment for a psychiatric 
disorder, to include PTSD.  

The veteran was scheduled for an examination in May 1980.  
The examiner was advised that the veteran was claiming 
service connection for PTSD and to review a VA Professional 
Services Letter dated in March 1980.  

The Professional Services Letter indicated that some Vietnam 
veterans were suffering from PTSD, and that such disorder did 
not appear in the DSM-II, but would be classified in the 
forthcoming DSM-III.  The letter set forth the criteria for a 
diagnosis of PTSD.  The letter noted that PTSD was to be 
differentiated from depressive disorders, generalized anxiety 
disorders, phobic disorders, adjustment disorders, organic 
mental disorders and the major psychoses.  

The veteran underwent a VA examination in May 1980.  Therein, 
he reported that his situation was deteriorating over the 
past five years.  He complained of increasing temper 
outbursts at home and at work, and having extreme fear that 
he could not cope.  He reported that his father died in March 
of 1980.  He also complained of numerous health problems, 
including a headache disorder, diarrhea, fever, cold sweats, 
balance problems and stumbling.  

Upon mental status examination, the veteran was oriented to 
person, place, time and space.  There was no thought 
disorder.  Speech was logical and coherent.  His affect was 
anxious and depressed.  His memory and insight were good.  
Judgment and motivation were also good.  The impression was 
mixed anxiety and depression reaction secondary to military 
experience and medical uncertainties; normal grief reaction 
secondary to father's death; and obsessive compulsive 
personality.  

In a June 1980 rating decision, the RO denied the claim for 
service connection for a nervous condition, claimed as PTSD.  
The RO found that the current nervous disorder was not shown 
until 11 years following service and was not related to 
service or a service-connected disability.  The veteran was 
notified of the decision and of his procedural and appellate 
rights in July 1980, but did not initiate an appeal.  

In September 1982, the veteran underwent a VA special 
psychiatric examination.  He related that he served in 
Vietnam as a steel worker and was not directly involved in 
combat.  He did see a friend killed when his truck hit a 
mine.  He also mentioned an incident whereby a plane he was 
supposed to fly in later crashed.  Following a mental status 
examination, he was diagnosed with adjustment disorder with 
mixed emotional features.  The examiner opined that some of 
the veteran's interpersonal difficulties seemed on the basis 
of compulsive and dependent personality traits, while he 
seemed to have some anxiety and depression as a result of his 
service experience.  The degree of disability was 
characterized as "mild".  

In a February 1983 rating decision, the RO denied reopening 
the claim for service connection for PTSD.  The RO noted that 
the record still did not show a diagnosis of PTSD and that no 
new and material evidence was received in connection with the 
claim.  The veteran was advised of that decision as well as 
his appellate rights that by way of a letter issued that same 
month.  The veteran did not initiate an appeal.  

On February 8, 2002, the RO received a claim seeking service 
connection for an acquired psychiatric condition to include 
PTSD, and a claim for TDIU and vocational rehabilitation.  On 
his application, the veteran alleged that he last worked in 
December 2001 as a sales technician.  A statement from his 
employer indicated that the veteran was fired in December 
2001 for failing to meet sales goals.  The employer reported 
that no time was lost within the preceding 12 month's 
employment due to disability.  

In February 2002, the veteran underwent a VA examination.  
The examination yielded a diagnosis of chronic PTSD.  The 
examiner noted that he reexperienced traumatizing events, was 
irritable, patrolled the outside of his home at night, and 
had chronic interrupted sleep.  A VA neurological examiner 
noted that there was an increase in symptoms due to recent 
life stressors.  

During a VA examination in May 2002, the veteran endorsed 
frequent intrusive thoughts, significant arousal symptoms, 
and emotional numbing.  The examiner noted that the symptoms 
caused social and vocational impairment.  

In a May 2002 rating decision, the RO granted the veteran's 
claims seeking service connection for PTSD, and entitlement 
to a TDIU.  Both benefits were effective February 8, 2002.  

III.  CUE Claim

Initially, in determining whether the June 1980 rating 
decision that denied service connection for PTSD was clearly 
and unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the  
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked-
and a CUE claim is undoubtedly a collateral attack-the 
presumption is even stronger.  See Grover v. West, 12 Vet. 
App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App.  
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384  
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.   
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The veteran alleges that at the time the June 1980 RO 
decision was rendered he was suffering from the same PTSD 
symptoms as he suffers from today.  He argues that the VA 
examiner's opinion in May 1980 was ignored, and if 
considered, required granting the claim.  

The veteran also alleged that he received treatment from the 
Vet Center in 1980 for symptoms consistent with PTSD.  In 
support of this contention, he submitted a letter from the 
former Team Leader for the Hartford Vet Center.  The letter 
indicated that the veteran received treatment for PTSD as far 
back as August 4, 1981.  At such time, he reported having 
symptoms of nightmares of experiences in Vietnam, was 
avoidant, and struggled with interpersonal relationships.  

The veteran also submitted a statement from Jonathan F. 
Michaelis, Ph. D.  In his letter, the physician indicated 
that it was impossible for the examiner to diagnose the 
veteran with PTSD in May 1980 because the diagnosis was not 
yet readily accepted in the medical community.  He further 
opined that the veteran had the symptoms in 1980 that would 
support a diagnosis PTSD.   

The Board has carefully considered the veteran's contentions.  
The Board, however, finds that the June 1980 rating decision 
did not contain clear and unmistakable error.  With respect 
to the veteran's allegations concerning the May 1980 VA 
examination, a review of the June 1980 rating decision 
indicates that the RO did consider the examination results.  
Thus, the RO did not ignore the evidence.  Rather, it appears 
that the RO put more weight on the fact that a psychiatric 
disorder was not demonstrated during service.  

The May 1980 VA examination contains an opinion linking mixed 
anxiety reaction and depression to military service.  
However, the opinion further links such to medical 
uncertainties.  While the Board might consider such opinion 
sufficient for the grant of service connection for a 
disability manifested by anxiety and depression, the evidence 
is not so undebatable, as to call in question the RO decision 
in June 1980.  Here, reasonable minds could differ as to the 
relationship between a current disability and service.  The 
opinion attributed a current psychiatric disability to 
factors outside of the veteran's military service, and the 
service records were silent as to treatment of a psychiatric 
disorder.  Moreover, to the extent that the veteran alleges 
that the facts should have been evaluated differently or that 
more weight should be attributed to the VA examination 
results, the Board notes that such allegation does not amount 
to a finding of CUE.  Luallen v. Brown, supra.  

With respect to the allegation that the veteran received 
treatment at the Vet Center, the Board notes that these 
records were not identified at the time of the June 1980 RO 
decision and were not part of the record before the RO.  As 
such, the RO's failure to consider such records does not 
amount to CUE.  As an aside, the Board notes that allegations 
that the VA failed in its duty to assist are also, as a 
matter of law, insufficient to plead CUE.  Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994) In addition, according to the 
letter from the former Vet Center employee, treatment for 
PTSD commenced after the June 1980 rating decision.  

With respect to the letter from Dr. Michaelis, the Board 
again notes that the evaluation of the claim of CUE in the 
June 1980 decision is limited to the evidence of record at 
the time of the decision.  Thus, newly submitted evidence as 
to whether the veteran had PTSD at the time of the June 1980 
rating decision is not relevant to the Board's determination.  
Similarly, review of the 1982 examination reveals mention of 
service and other factors in the onset of the psychiatric 
disorder, but PTSD is not diagnosed.  Where reasonable minds 
differ or the evidence is weighed, there is no clear and 
unmistakable error.

In short, the Board concludes that the June 1980 rating 
decision that denied service connection for PTSD did not 
include the kind of error of fact or law which would compel a 
conclusion that the result would have been manifestly 
different but for the alleged error, and there is simply no 
basis upon which to find CUE in these decisions.  The motion 
for revision of this decision of the basis of CUE, therefore, 
is denied.  

IV.  Effective Date Claims

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2004).

As set forth above, prior to the veteran's February 2002 
claim, in February 1983, the RO denied reopening a claim for 
service connection for PTSD.  In the absence of an appeal, 
the decision became final.  Thus, the effective date of any 
allowance is the date on which any subsequent application to 
reopen is received and no earlier than one year prior to that 
date, provided that there is evidence of entitlement.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2004).  In this case there is no 
subsequent application for service connection until February 
2002.  Therefore, service connection for PTSD was established 
effective February 8, 2002, the date of the veteran's 
application to reopen.  This is in accordance with the law.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

The Board notes that the addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).  See VAOPGCPREC 26-97.  However, as noted above, an 
effective date prior to the date of the claim cannot be 
assigned under section 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim in February 
2000. Id.  In this case, while the veteran was diagnosed with 
anxiety disorder and depression in 1980, he was not 
competently diagnosed with PTSD until 2002 and there is no 
competent evidence in the record that he had PTSD on April 
11, 1980.

In addition, the Board also notes that 38 C.F.R. § 3.304 was 
amended on May 19, 1993, to add a new paragraph (f) which 
deals with the adjudication of PTSD claims. Assuming that 
this change too is liberalizing for purposes of 38 C.F.R. § 
3.114(a), it would be applicable to the veteran's claim if, 
as before, he could show that he met all eligibility criteria 
under the new subsection (f) on May 19, 1993, the date of 
this regulatory amendment, and that such eligibility existed 
continuously from that date to the date of his claim in 
February 2002.  On May 19, 1993, 38 C.F.R. § 3.304(f) 
provided, in pertinent part: "Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor."  38 C.F.R. § 3.304 (1993).  In this 
instance, the veteran would need to show, at the very least, 
that he had a diagnosis of PTSD in May 1993.  As noted 
earlier, however, the medical evidence in this case reveals 
that the veteran was not diagnosed with PTSD until 2002.  The 
recent opinions that the symptoms represented PTSD throughout 
the period are recently received and do not establish that he 
was diagnosed with PTSD from the earlier date.

Based on the foregoing, an earlier effective date for the 
veteran's service-connected PTSD, pursuant to 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a), is not warranted. 

As it pertains to the claim for an earlier effective date for 
the grant of a TDIU, the effective date for an increased 
rating for disability compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if a claim is received within 1 year from 
such date; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302. 

In this matter, the veteran's formal application seeking a 
TDIU was not received until February 2002.  There is no 
evidence of a formal or informal claim prior to such date.  
Hence, the Board's review is limited to the one-year period 
prior to receipt of the formal application.  Under the 
circumstances, the veteran may be eligible to receive an 
effective date as early as February 8, 2001, if it is 
factually ascertainable that the criteria for TDIU were met 
as of that date.  See 38 U.S.C.A. § 5110(a) and (b)(2);  38 
C.F.R. § 3.400(o)(1) and (2).  

A review of the claims prior to February 8, 2002 does not 
reveal competent evidence that the veteran was unemployed as 
a result of service-connected disabilities or that he was 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Rather, on the veteran's application for a TDIU, he reported 
that he last worked in December 2001.  Evidence submitted by 
his employer indicated that the veteran was discharged from 
employment for reasons other any impairment caused by his 
service-connected disabilities.  

Prior to February 8, 2002, the veteran did not meet the 
schedular criteria for the grant of a TDIU.  At such time, 
the veteran had a single disability rated as 50 percent 
disabling.  Under the applicable criteria, a total disability 
rating based upon individual unemployability may be assigned 
where the veteran was unable to secure or follow a 
substantially gainful occupation, provided that he have at 
least one disability ratable at 60 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004).  

As a result of the February 2002 rating decision, service 
connection was granted for PTSD, and the veteran met the 
schedular criteria for consideration of a TDIU pursuant to 
38 C.F.R. § 4.16(a).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. §  
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than February 8, 2002 for the grant 
of service connection for PTSD is denied.  

An effective date earlier than February 8, 2002 for the grant 
of a TDIU is denied.  

There was no clear and unmistakable error in a June 1980 RO 
decision that denied service connection for PTSD.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


